Citation Nr: 0817192	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board in May 2004, May 2005, and April 
2007, at which time it was remanded for further development.  

The matter is now ready for appellate review.  



FINDINGS OF FACT

1.  Service connection is currently in effect for varicose 
veins of the right leg, rated as 20 percent disabling; 
varicose veins of the left leg, rated as 20 percent 
disabling; residuals of a left knee injury with traumatic 
arthritis, rated as 10 percent disabling; and left knee 
limitation of extension, rated as 10 percent disabling.  The 
combined disability rating is 50 percent.

2.  The veteran has the equivalent of a high school education 
and has occupational experience as a brick mason, mobile home 
dealer, service station manager and clerk.

3.  Service-connected disabilities do not preclude 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16(a),(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In letters dated in November 2002, January 2005, and June 
2007 VA provided the veteran with notice of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
he was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession.  

An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in his possession. 

With regard to the Dingess notice elements, the veteran has 
substantiated his status as a veteran.  The veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim and he was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal in June 2007.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied, however, 
by the readjudication of the claim after sending the above 
notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  The veteran has been afforded VA examinations and 
all available service medical, private treatment records and 
VA treatment records have been obtained.  Based upon the 
foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.

Total Rating

Total disability may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, in pertinent part, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. 
§ 3.340, 3.341, 4.15 (2007).  Therefore, the Board must 
evaluate whether there are circumstances in the appellant's 
case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based on 
individual unemployability due solely to the service-
connected conditions.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities or 
his advancing age be considered.  Van Hoose, supra.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
constitutes recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for varicose veins 
of the right leg, rated as 20 percent disabling; varicose 
veins of the left leg, rated as 20 percent disabling; 
residuals of a left knee injury with traumatic arthritis, 
rated as 10 percent disabling; and left knee limitation of 
extension, rated as 10 percent disabling.  The combined 
disability rating is 50 percent.

In a September 2002 letter, a VA physician indicated that the 
veteran could not stand, walk, lift, or carrying anything for 
any length of time, nor could he sit comfortably for any 
length of time.  He stated that it would be very difficult 
for the veteran to be employed.  The physician noted that the 
veteran had two "bad" knees, varicose veins, arthritis, and 
swelling in both legs.  Due to these ailments, he was very 
unstable on his feet.  He also noted that the veteran had 
asthma, hay fever, hiatal hernia, and vitiligo.  He further 
indicated that the veteran was easily susceptible to sun 
poisoning.  

The physician noted that the veteran had other health 
problems that were not service related, but did contribute to 
his being unable to work.  He stated that the veteran 
suffered from an old lower back injury and sleep apnea and 
that he easily dropped off to sleep.  The physician also 
observed that the veteran slept with a mechanical breathing 
device at night in order to get air and that he could 
absolutely not sleep without it.  

The veteran was afforded a VA examination in December 2002.  
At the time of the examination, it was noted that he took a 
variety of medications, including medication for arthritis, 
GERD, and asthma.  He also used a CPAP machine for sleeping.  
The veteran reported that he had trouble walking.  He used 
knee braces on both legs.  His left knee bothered him more 
than his right.  He reported intermittent burning in his feet 
and posterior thighs when on them for too long.  He was noted 
to have had a varicose vein operation forty years ago.

Physical examination revealed that the veteran had had an 
operation on his left leg, which had essentially eradicated 
the varicosities on the left.  The veteran reported that it 
still hurt where they were previously located.  He had 
multiple recurrences of varicosities on his right leg with 
large sacculated veins extending intermittently from the 
groin to the ankle and the long saphenous vein figuration.  
The veins emptied easily and there was no evidence of 
complications.  All incisions on both legs were healed 
without complications.  The pertinent diagnosis was varicose 
veins, bilateral, with substantial recurrence on the right 
leg and symptoms in both legs.  

On VA examination in January 1968, the veteran reported 
employment experience as an apprentice brick layer, clerical 
employee, and service station manager.

In his application for TDIU received in October 2002, the 
veteran reported employment experience in sales and in self 
employment.  He also reported that he had completed high 
school, but had no other education or training.

The veteran underwent a VA orthopedic examination in February 
2003.  The veteran reported pain in his knees with weight 
bearing and stiffness, especially with weight bearing, after 
sitting with his knee bent for awhile.  He also reported some 
weakness in his left leg.  It had "given out" on him three 
times in the past three years.  He noted having fallen as a 
result of this.  He did not report any swelling, heat, 
tenderness, redness, or lack of endurance.  

The veteran used Naprosyn, heat, and hot water baths for his 
knee.  He said that walking for more than 10 minutes caused 
his knee to become uncomfortable to where he had to stop.  He 
had trouble with steps because of increased pain.  He usually 
had to stop the activity he was doing when the pain got to 
the point where it was uncomfortable.  

The veteran used a cane whenever he left home or when he knew 
he was going on uneven ground.  There were no episodes of 
dislocation or recurrent subluxation.  The examiner noted 
that the veteran was retired from his occupation as a 
bricklayer, which he did for about eight years, and then was 
a salesperson, but he said he was unable to do that because 
of his multiple orthopedic problems.  

Physical examination revealed the veteran was using a knee 
brace.  He also used a cane in his right hand when he walked.  
He could flex the knee to 100 degrees.  The veteran could 
extend the knee to about five degrees.  He was noted to have 
minimal discomfort at the terminal 10 degrees of motion.  
There was no additional limitation of motion caused by pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion or during flare-ups.  The veteran winced and guarded 
against excessive straightening or flexion of the left knee. 
There were no gross abnormalities for the weight-bearing 
joints.  X-rays revealed degenerative changes in the knee.  A 
diagnosis of degenerative joint disease of the left knee with 
residuals was rendered.  

The veteran underwent a VA examination in October 2004.  He 
was noted to have had a long history of varicose veins 
involving the medial aspects of both legs both above and 
below the knee in the area of the saphenous veins.  While the 
veteran noted that there were no longer observable varicose 
veins on the left, he believed they were still there.  The 
veteran stated that the varicose veins on the right bothered 
him if he stood for longer than 15 or 20 minutes or walked 
more than two blocks.  He reported no sores or bleeding.  
There was also no evidence of clot formation, discoloration 
or hard areas on the varicose veins.  The veteran stated that 
he was supposed to wear occlusive high-top stockings or panty 
hose, but they were uncomfortable, so he did not wear them.  
He took no medication for varicose veins and he had no 
evidence of blood clots or a pulmonary embolism.  He denied 
any edema of the legs.  

Physical examination of the legs revealed no varicose veins 
on the medial aspect of the left leg.  He had several small 
scars, which ranged from 2-3 cm in length.  They were mostly 
horizontal across the medial aspect of the calf and the 
thigh.  They were well healed with no herniation or 
dehiscence.  There was no depression or elevation of the 
scars and no loss of tissue below the scars.  

The scars were not adherent to the underlying tissue.  There 
was no breakdown of the scars.  They were very slightly 
hypopigmented compared to the remaining skin.  There was also 
no tenderness over the scars.  There was no evidence of 
varicosity on the left leg.  

On the right leg, the veteran had varicosities which extended 
from just the right ankle along the medial aspect of the 
ankle, medial aspect of the calf across the knee joint, up to 
the upper thigh.  They ranged anywhere from 4 to about 8 cm 
in width across the area of the varicosities.  They extended 
from the skin about a centimeter in some places and zero 
millimeters in other places.  They were nontender.  There was 
no evidence of any induration or any clots.  There was no 
discoloration of the skin.  There was no pedal edema or edema 
of the leg in the areas around the varicosities. There was 
also no skin breakdown.  The varicosities were exaggerated by 
standing and weightbearing.  

The examiner noted that the veteran was not working.  The 
veteran stated that he had been on Social Security disability 
for the past several years.  Before that, he had worked as a 
brick mason.  The veteran stated he was not doing anything 
because of "the veins" and degenerative arthritis in his 
knees.  He reported that he was unable to do any kind of 
chores or gardening.  He was able to help around the house 
slightly, doing some dishes.  He could dress and feed 
himself, but was not doing any kind of exercise program.  

The assessment was varicose veins with residuals status post 
stripping of the veins of the left leg.  The examiner noted 
that he had been asked to comment on whether the veteran 
could work at his occupation as a mason with his varicose 
veins.  He stated that a combination of the venous disease 
and the degenerative joint disease of the knees with the 
history of falling precluded the veteran from working as a 
mason.  

At an October 2004 VA orthopedic examination, the veteran 
complained of pain in his left knee with very rare swelling.  
He also noted some giving out of the leg with several 
instances of falling.  He reported pain all the time when in 
the upright position and carrying weight.  He did not have 
pain when recumbent.  The pain occurred on a daily basis.  It 
was aggravated by standing or carrying weight.  He took 
Naprosyn and Percocet on rare occasions.  

The veteran indicated that if he stood for more than twenty 
minutes or walked more than two blocks his knees began to 
aggravate him.  

The veteran had used a cane until he recently broke his 
wrist.  He was not using anything at present.  He had had no 
dislocation or subluxation.  There was no inflammatory 
arthritis.  The veteran again reported that he was a brick 
mason and that because of problems with falling, he had not 
been able to perform that work for the past several years.  
He elaborated that when working as a brick mason, he had been 
required to climb ladders.  He was not able to do that 
anymore as a result of the falling episodes.  He stated that 
he did not do any kind of daily activities around the house, 
except to help slightly with such household chores such as 
washing dishes and folding laundry.  He did not do any 
exercise programs because of problems with his knees.  

Physical examination of the left knee revealed it was normal 
in appearance.  There was no redness, swelling, or 
tenderness.  The veteran could extend the knee to three or 
four degrees and he could flex the knee to 120 degrees.  He 
did so with some discomfort.  There was no abnormality to 
valgus or varus stress and no McMurray or drawer signs could 
be elicited.  There was minimal crepitus through the final 10 
degrees of flexion and first 10 degrees of extension.  There 
was no change in the examination with repetitive motion.  The 
examiner noted that he was asked to comment on whether the 
veteran could work as a mason.  He stated that given that the 
veteran had some episodes of falling, he was not able to 
continue to work as a brick mason in his opinion.  

Social Security records obtained in conjunction with the 
veteran's claim reveal that in May 2003, the veteran was 
found to be disabled as of May 1, 2000, with the primary 
diagnosis being bilateral degenerative joint disease of the 
knees and the secondary diagnosis being varicose veins of 
both legs.  In finding that the veteran was disabled, the Law 
Judge indicated that the veteran's impairments, which were 
considered to be severe under the Social Security Act, were 
bilateral degenerative joint disease, bilateral varicose 
veins, asthma, sleep apnea, obesity, dysthymia, and a chronic 
pain disorder.  

He noted that while the veteran's dysthymia and pain disorder 
caused only mild restrictions in daily activities and social 
functioning, they caused a moderate restriction in his 
concentration, persistence, or pace and otherwise prevented 
him from performing the mental demands of more than unskilled 
work.  The Law Judge indicated that the veteran's impairments 
prevented him from performing more than unskilled sedentary 
work at best.  He stated that the veteran was unable to 
perform past relevant work and that the veteran was 59 on the 
date his disability began which was defined as advanced age.  
The veteran was noted to have a high school education 
equivalent.  He was found to not have transferable skills to 
perform other work within his physical and mental functional 
capacity.  

In May 2005, the Board remanded this matter for further 
development, to include referral to the Director, 
Compensation and Pension Service for consideration on an 
extraschedular basis as the veteran's combined disability 
evaluation totaled 50 percent.  

The veteran underwent an additional VA orthopedic examination 
in July 2005.  At the time of the examination, the veteran 
complained of continuing pain and problems with the left 
knee.  He stated that he was pretty much in constant pain and 
that the pain was aggravated by standing or weight-bearing.  
The veteran had some weakness in the knee, particularly when 
he had been sitting for a while with the knee bent and then 
stood up and straightened the knee out prior to walking.  He 
indicated that he had fallen several times with the knee 
giving way.  It was always in a situation where he had been 
sitting.  

The veteran noted that the knee rarely swelled and that it 
did not get red or hot.  He reported that the only 
instability was when he was changing position from sitting to 
standing and the knee would then give way on him.  It did not 
lock up.  The veteran noted taking Naprosyn but stated that 
he did not get much relief.  He had no real flare-ups just an 
increase in pain and stiffness with ambulation.  He used 
braces for both knees.  He did not use a walker or cane 
because of wrist problems.  The examiner indicated that the 
veteran had no episodes of dislocation or recurrent 
subluxation recorded.  

The veteran was noted to be retired from his profession as a 
brick mason.  He did not do much in the way of daily 
activities because of his knees and other problems.  He did 
not do any outdoor chores.  The veteran was able to walk the 
dog for about 75 yards but had to stop and rest for a few 
minutes after that because of his knees.  He did do a few 
light chores inside.  The veteran took care of his own 
activities of daily living.  He used a scooter inside the 
store.  

Physical examination revealed the knees to be normal in 
appearance.  The left knee had no redness or tenderness.  It 
was not swollen on examination.  The veteran held his knee 
flexed at 10 degrees even when the knee was straightened.  
Upon request, he could straighten the knee to the 0 degrees 
of full extension.  He complained of some discomfort and 
crepitus when doing so.  There was also crepitus with 
flexion.  He could flex his knee to 130 degrees.  He did so 
with some discomfort.  There was no abnormality or varus or 
valgus stress.  No drawer or McMurray sign was elicited.  

The veteran complained of pain with the final 10 degrees of 
flexion and extension.  The examiner noted that the veteran 
arose from the sitting position carefully holding onto the 
sides of the chair and to a table in the examination room 
because he was concerned about the problems of the knee 
giving way and him falling.  The examiner observed that the 
veteran did not fall or show any instability during the 
examination.  The motor and sensory examination of the lower 
extremities was grossly normal, equal, and symmetrical, 
bilaterally.  A diagnosis of post-traumatic degenerative 
joint disease of the left knee was rendered.  

In May 2006, the veteran forwarded multiple letters from 
family and friends indicating that he had had a number of 
falls due to instability in the knees, episodes of knee 
stiffness and had to hire others to perform all of his yard 
work.  They stated their belief that he was unable to work as 
a result of his disabilities.  

The veteran's physician reported that he had treated the 
veteran for injuries to the neck and right shoulder, which 
had been sustained in falls that were probably due to 
instability in the knees.

In April 2007, the Board granted separate 10 percent ratings 
for limitation of extension and flexion of the left knee, and 
remanded this matter for additional development.  The Board 
noted that the file had not been referred to the Director, 
Compensation and Pension, for consideration of entitlement to 
TDIU on an extraschedular basis, as had been requested in the 
prior remand.

In December 2007, the Director of Compensation Services noted 
the veteran's service-connected disabilities and their 
combined 50 percent evaluation.  He also observed that 
service connection was not in effect for a back condition, a 
right wrist injury, a left shoulder injury, and internal 
derangement of the right knee, post-operative traumatic 
arthritis.  The Director also observed that the veteran had 
been found to be disabled by SSA since May 1, 2000.  

The Director noted that in the Social Security decision, it 
was indicated that the veteran was 59 years old on the date 
his disability began and that he had the equivalent of a high 
school education.  He was noted to be 62 years old at the 
time of the decision.  In the decision, it was further 
reported that the veteran had tried to return to work as a 
car salesman from November 28, 2000, to March 2, 2001, but 
had been unable to continue working due to impairments.  This 
work, therefore, constituted an unsuccessful work attempt.  
It was indicated that the veteran had not engaged in 
substantial gainful activity since the disability onset date.  

The Director also noted that review of a May 2004 mental 
health consult indicated referral for baseline 
neuropsychological evaluation on January 15, 2004, following 
concerns regarding a strong family history of Alzheimer's 
disease.  The veteran was noted to have had a successful 
brick mason business for 35-40 years and left this secondary 
to varicose veins and musculoskeletal problems.  He owned a 
mobile home dealership for four years until the sudden death 
of his 24 year old daughter from sepsis.  The veteran stated 
that his family "lost heart", the business failed, and they 
lost everything.  Medical history included degenerative joint 
disease, COPD, sleep apnea, allergic rhinitis, and chronic 
sinusitis.  The consult resulted in diagnoses of cognitive 
disorder, NOS; major depressive disorder, single episode, 
moderate; and bereavement.  Axis III diagnoses of sleep 
apnea, COPD, and obesity, were also rendered. 

The Director concluded that the evidence did not establish 
that the veteran was unemployable due to his service-
connected disabilities.  Accordingly, entitlement to an 
extraschedular total disability evaluation based upon 
unemployability was not established.  

Although the veteran does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16(a), the Board must consider 
whether he is rendered unemployable by the service connected 
disabilities regardless of the percentages.  38 C.F.R. 
§ 4.16(b).  The Board could not consider this question in the 
first instance, but can review the determination of the 
Director of C & P.  See Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

While most VA examiners have concluded that the veteran's 
service connected disabilities would preclude employment as a 
brick mason, the record also shows that the veteran has 
employment experience in more sedentary occupations.  The 
opinion of the Director of C & P shows that the veteran was 
able to perform these occupations for many years and that the 
termination of this employment was unrelated to the service 
connected disabilities.

The veteran has been awarded Social Security disability 
benefits, but this award was based upon numerous 
disabilities.  The Social Security Law Judge indicated that 
that the award was premised on the combination of service and 
non-service connected disabilities.  Service connection is 
not currently in effect for asthma, sleep apnea, dysthymia, 
or a chronic pain disorder.  Moreover, while the primary 
diagnosis for finding that the veteran was disabled for 
Social Security disability purposes was bilateral 
degenerative joint disease, service connection is only in 
effect for a left knee disability as opposed to a bilateral 
knee disorder.  

The preponderance of the evidence in this case is against a 
finding that the veteran is unable to obtain or retain 
substantially gainful employment solely due to his service-
connected disabilities.  A total rating based on individual 
unemployability must be based on service-connected 
disabilities.

Although the veteran has expressed his opinion regarding the 
degree of his impairment and has provided letters from 
several individuals as to their belief that his service-
connected disabilities render him unemployable, the most 
probative evidence consists of the medical evidence prepared 
by skilled medical professionals, which demonstrates that a 
TDIU is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a TDIU is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


